Case: 09-60232     Document: 00511207380          Page: 1    Date Filed: 08/18/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                           August 18, 2010
                                     No. 09-60232
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

JOEL WINSLEY,

                                                   Plaintiff-Appellant

v.

FEDERAL EXPRESS CORPORATION,

                                                   Defendant-Appellee


                    Appeal from the United States District Court
                      for the Southern District of Mississippi
                              USDC No. 3:06-CV-342


Before WIENER, PRADO, and OWEN, Circuit Judges.
PER CURIAM:*
        Joel Winsley has filed an application for leave to proceed in forma pauperis
(IFP) on appeal. She seeks to challenge the district court’s summary judgment
dismissal of her complaint under Title VII of the Civil Rights Act of 1964 and 42
U.S.C. § 1981 and the district court’s denial of her Federal Rule of Civil
Procedure 59(e) motion to alter or amend that judgment.
        A movant seeking leave to proceed IFP on appeal must demonstrate that
she is a pauper and that her appeal is taken in good faith, i.e., that she will raise

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-60232    Document: 00511207380 Page: 2       Date Filed: 08/18/2010
                                 No. 09-60232

a nonfrivolous issue on appeal. F ED. R. A PP. P. 24(a)(5); Carson v. Polley, 689
F.2d 562, 586 (5th Cir. 1982). To establish financial eligibility to proceed IFP,
a movant need not show absolute destitution.        Adkins v. E.I. Du Pont de
Nemours & Co., 335 U.S. 331, 339 (1948). The central question is whether the
movant can afford the costs of a particular litigation without undue hardship or
deprivation of the necessities of life. Id. at 339-40. Our inquiry into whether an
appeal is taken in good faith “is limited to whether the appeal involves ‘legal
points arguable on their merits (and therefore not frivolous).’” Howard v. King,
707 F.2d 215, 220 (5th Cir. 1983) (citation omitted).
      The financial information Winsley has submitted to this court indicates
that she should be able to pay the full $455 appellate filing fee without undue
hardship or deprivation of the necessities of life. Moreover, Winsley has not
identified any nonfrivolous issue she intends to raise regarding the district
court’s order granting summary judgment or the district court’s denial of her
Rule 59(e) motion. Winsley’s motion for leave to proceed IFP on appeal is
DENIED. Because Winsley’s appeal is frivolous, it is DISMISSED. See 5th Cir.
R. 42.2; Baugh v. Taylor, 117 F.3d 197, 202 n.24 (5th Cir.1997).
      MOTION DENIED. APPEAL DISMISSED.




                                        2